DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 05/13/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

From the above recitation, it is understood that the system comprises the first virtual delivery agent.  Even though it is further described that the first virtual delivery agent is executed by a first client device having one or more processors, it is understood based on the claim language that the first virtual delivery agent and not the client device is being claimed to be a part of the system. As recited in [0049] of the instant application “The technical solution includes a client application such as a virtual delivery agent configured and installed on both the first client device and the second device.”  Based on the disclosure, it can be determined that the first virtual delivery agent is an application and can be considered to be software, and as such indicates non-statutory subject matter.
Claims 12-18 are rejected for having the same limitations as Claim 11 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-8, 10-12, 14-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0016241 A1 to Ruffini et al. (hereinafter “Ruffini”) in view of US 2014/0075011 A1 to Salkintzis (hereinafter “Salkintzis”)

Regarding Claim 1, Ruffini teaches A method of resuming virtual computing sessions, comprising: 
detecting, by a first virtual delivery agent providing a virtual computing session on a first device, a disconnection via a primary communication channel from a server hosting the virtual computing session;  ([0046], discloses local router (first delivery agent on a first device) may detect failed WAN communications 410 (i.e. virtual computing session) with diagnostic server 124 (i.e. server hosting the virtual computing session) For example, local router 118 may attempt, unsuccessfully, to forward device information 405 via managed network 140. As an indication of a connection failure, home router 118 may fail to receive expected communications or a response, within a timeout period, from diagnostic server 124 via an interface to managed network 140)
identifying, by the first virtual delivery agent responsive to detecting the disconnection, a second client device paired with the first device; ([0047] Upon detecting failed WAN communications 410, local router 118 may initiate a pairing request 415 with mobile device 160 (i.e. second client))
transmitting, by the first virtual delivery agent to a second virtual delivery agent executed by the second client device, a request to enable a hotspot function of the second client device; ([0047], discloses upon detecting failed WAN communications 410, local router 118 may initiate a pairing request 415 with mobile device 160. Pairing request 415 may include, for example, a push notification or another signal to request a user of mobile device 160 (second client device) to pair with local router 118)
receiving, by the first virtual delivery agent responsive to the request, an indication that the hotspot function of the second client device is enabled; and ([0047] discloses In response to pairing request 415, mobile device 160 may present to a user an authorization request, and (assuming the user provides input to authorize the connection) mobile device 160 may establish a paired connection with local router 118 via user OK message 420 (i.e. indication))
resuming, by the first virtual delivery agent in communication with the second virtual delivery agent, access to the virtual computing session hosted by the server via a secondary communication channel through the hotspot function of the second client device. ([0048], discloses upon successful pairing with mobile device 160, local router 118 may use the paired connection with mobile device 160 to 

Ruffini does not explicitly teach the local router is a first client device.
However, in a similar field of endeavor, Salkintzis discloses in [0007], A user device may detect that a connection to the Internet via a first access point is not available (an access point being a device that, in normal operation, allows wireless devices to connect to the Internet). This connection may be via a residential gateway. In response to the detection that Internet connectivity via the first access point is not available, a user device (e.g. the same or different user device) may activate a second access point (e.g. a wireless or mobile access point) to the Internet for use by other user devices. Other user devices may then connect to the Internet using this second access point. The second access point may be de-activated if Internet connectivity via the first access point is re-established. [0024] further discloses, user devices 2, 4, and 6 each having a capability to act as a wireless or mobile access point, and a router, for devices connected to it (e.g., the other user devices). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ruffini to include the above limitations as suggested by Salkintzis, such that user devices may still connect to the Internet, even if connection to the Internet via the preferred route is not possible as indicated in [0064] of Salkintzis.


The method of claim 1, comprising: Ruffini further teaches pairing the first client device with the second client device via a short-range wireless interconnection. ([0039], discloses mobile device 160 and local router 118 exchange pairing information 315 to establish wireless communication, such as communications using a wireless personal area network (WPAN) connection or wireless local area network (WLAN) connection. In one aspect, the WLAN connection may be configured as an ad hoc point-to-point connection over Wi-Fi. In another aspect, a WPAN may be established using Bluetooth.TM. protocols. (i.e. short range wireless interconnection))


Regarding Claim 4, Ruffini/Salkintzis teaches The method of claim 1, wherein Ruffini further teaches the second client device comprises a cellular radio system and the first client device lacks a cellular radio system, (Figure 1 and [0019] and [0024], illustrates local router (first device) connecting to provider network via a managed network.  Mobile device 160 further allows for connection to the provider network via a wireless access network corresponding to a broadband cellular network (also referred to as a mobile broadband network), such as a long-term evolution (LTE) network, an enhanced high-rate packet data (eHRPD) network, a WiMax network, etc. comprising: 
establishing, by the first virtual delivery agent, the secondary communication channel to the server hosting the virtual computing session via the hotspot function formed from a short- range wireless interconnection between the first client device and the second client device, and a cellular wireless connection between the second client device and the server. ([0039], discloses mobile device 160 and local router 118 exchange pairing information 315 to establish wireless communication, such as communications using a wireless personal area network (WPAN) connection or wireless local area network (WLAN) connection. In one aspect, the WLAN connection may be configured as an ad hoc point-to-point connection over Wi-Fi. In another aspect, a WPAN may be established using Bluetooth.TM. protocols. (i.e. short range wireless interconnection). [0040], discloses In general, registration information 320 may enable local router 118 to use an interface with mobile device 160 as a mobile hotspot or communications pass-through to access provider network 120 via wireless access network 130 (i.e. cellular wireless connection) and public network 150)

Regarding Claim 5, Ruffini/Salkintzis teaches The method of claim 1, comprising: Ruffini further teaches detecting, by the first virtual delivery agent subsequent to the disconnection, a resumption of access to the server hosting the virtual computing session via the primary communication channel; and transmitting, by the first virtual delivery agent responsive to detecting the access to the network via the primary communication channel, an indication to the second client device to disable the hotspot function and terminate the secondary communication channel to the server. ([0053], further discloses failed WAN communications 410 may eventually be restored. In one implementation, upon detecting restored communications with local router 118, diagnostic server 124 may provide a 

Regarding Claim 6, Ruffini/Salkintzis teaches The method of claim 1, comprising: Ruffini further teaches receiving, by the first virtual delivery agent responsive to the request to enable the hotspot function, a network identifier and authentication credentials from the second virtual delivery agent; and using, by the first virtual delivery agent, the network identifier and the authentication credentials to establish the secondary communication channel to the server via the second client device. ([0046], discloses in response to pairing request 415, mobile device 160 may present to a user an authorization request, and (assuming the user provides input to authorize the connection) mobile device 160 may establish a paired connection with local router 118 via user OK message 420. [0063], further discloses In one aspect, mobile device 160 may launch backup mode configuration application 710 to initiate a pairing process with local router 118. In one implementation, backup mode configuration application 710 may provide a user interface to solicit authorization and configuration settings for the backup communications channel (also referred to herein as a backup path))

 The method of claim 1, comprising: Ruffini further teaches initiating, by the first virtual delivery agent, a file transfer via the primary communication channel;  ([0023], discloses content server for providing data (e.g., video content, multimedia content, applications, file downloads, advertising, instructions, images, voice over IP content, application data, and/or other information) to devices in home network 110 (e.g., via local router 118))
detecting, by the first virtual delivery agent subsequent to initiation of the file transfer and prior to completion of the file transfer, the disconnection from the server via the primary communication channel; and resuming, by the first virtual delivery agent in communication with the second virtual delivery agent, the file transfer via the secondary communication channel to the server via a short-range wireless interconnection between the first client device and the second client device, and a cellular wireless connection between the second client device and the server. ([0046]-[0048] discloses Local router 118 may detect failed WAN communications 410 with diagnostic server 124. For example, local router 118 may attempt, unsuccessfully, to forward device information 405 via managed network 140. As an indication of a connection failure, home router 118 may fail to receive expected communications or a response, within a timeout period, from diagnostic server 124 via an interface to managed network 140. Upon detecting failed WAN communications 410, local router 118 may initiate a pairing request 415 with mobile device 160. Upon successful pairing with mobile device 160, local router 118 may use the paired connection with mobile device 160 to perform some or all communications (e.g., critical communications) with devices in provider network 120 

Regarding Claim 8, Ruffini/Salkintzis teaches The method of claim 1, comprising: Ruffini further teaches switching, by the first virtual delivery agent, from a first application configured for the primary communication channel to a second application configured for communication with the second virtual delivery agent responsive to establishing the secondary communication channel. In one aspect, registration information 320 may include settings to enable local router 118 to use the backup interface with mobile device 160 for limited types of communications (referred to herein generally as "critical communications" or "critical traffic"). For example, using the backup mode configuration application, a user may identify particular types of traffic that are permitted over the backup interface. In one aspect, 

Regarding Claim 10, Ruffini/Salkintzis teaches The method of claim 1, wherein Salkintzis further teaches the first client device comprises a laptop computing device, and the second client device comprises a mobile phone. ([0018], discloses user devices such as a laptop user and a wireless phone) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 11, Ruffini teaches A system to resume network access, comprising: 
a first virtual delivery agent executed by a first device having one or more processors configured to: (Figure 1 and [0030] [0074], illustrates local router 118 (first device) including processor and memory)
provide, via a primary communication channel with a server, a virtual computing session hosted by the server; ([0023], discloses content server for providing data (e.g., video content, multimedia content, applications, file downloads, advertising, instructions, images, voice over IP content, application data, and/or other information) to devices in home network 110 (e.g., via local router 118) via managed network) detect a disconnection from the server via the primary communication channel; ([0046], discloses local router (first delivery agent on a first device) may detect failed WAN communications 410 (i.e. virtual computing session) with diagnostic server 124 (i.e. server hosting the virtual computing session) For example, local router 118 
identify, responsive to detection of the disconnection, a second client device paired with the first device; ([0047] Upon detecting failed WAN communications 410, local router 118 may initiate a pairing request 415 with mobile device 160 (i.e. second client))
transmit, to a second virtual delivery agent executed by the second client device, a request to enable a hotspot function of the second client device; ([0047], discloses upon detecting failed WAN communications 410, local router 118 may initiate a pairing request 415 with mobile device 160. Pairing request 415 may include, for example, a push notification or another signal to request a user of mobile device 160 (second client device) to pair with local router 118)
receive, responsive to the request, an indication that the hotspot function of the second client device is enabled; and ([0047] discloses In response to pairing request 415, mobile device 160 may present to a user an authorization request, and (assuming the user provides input to authorize the connection) mobile device 160 may establish a paired connection with local router 118 via user OK message 420 (i.e. indication))
resume, in communication with the second virtual delivery agent, access to the virtual computing session hosted by the server via a secondary communication channel through the hotspot function of the second client device. 
Ruffini does not explicitly teach the local router is a first client device.
However, in a similar field of endeavor, Salkintzis discloses in [0007], A user device may detect that a connection to the Internet via a first access point is not available (an access point being a device that, in normal operation, allows wireless devices to connect to the Internet). This connection may be via a residential gateway. In response to the detection that Internet connectivity via the first access point is not available, a user device (e.g. the same or different user device) may activate a second access point (e.g. a wireless or mobile access point) to the Internet for use by other user devices. Other user devices may then connect to the Internet using this second access point. The second access point may be de-activated if Internet connectivity via the first access point is re-established. [0024] further discloses, user devices 2, 4, and 6 each having a capability to act as a wireless or mobile access point, and a router, for devices connected to it (e.g., the other user devices). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ruffini to include the above limitations as suggested by Salkintzis, such that user devices may still connect to the Internet, even if connection to the Internet via the preferred route is not possible as indicated in [0064] of Salkintzis.

Claims 12, 14-17 are rejected for having the same limitations as Claims 2, 4-7, respectively, except the claims are in system format.

Regarding Claim 19, Ruffini teaches A non-transitory computer readable medium storing programs instructions for causing one or more processors to execute a first virtual delivery agent on a first device (Figure 1 and [0030] [0074], illustrates local router 118 (first device) including processor and memory)
provide, by the first virtual delivery agent via a primary communication channel with a server, a virtual computing session hosted by the server; ([0023], discloses content server for providing data (e.g., video content, multimedia content, applications, file downloads, advertising, instructions, images, voice over IP content, application data, and/or other information) to devices in home network 110 (e.g., via local router 118) via managed network) 
detect, by the first virtual delivery agent, a disconnection from the server via the primary communication channel; ([0046], discloses local router (first delivery agent on a first device) may detect failed WAN communications 410 (i.e. virtual computing session) with diagnostic server 124 (i.e. server hosting the virtual computing session) For example, local router 118 may attempt, unsuccessfully, to forward device information 405 via managed network 140. As an indication of a connection failure, home router 118 may fail to receive expected communications or a response, within a timeout period, from diagnostic server 124 via an interface to managed network 140)
identify, by the first virtual delivery agent, responsive to detection of the disconnection, a second client device paired with the first device; ([0047] Upon 
transmit, by the first virtual delivery agent, to a second virtual delivery agent executed by the second client device, a request to enable a hotspot function of the second client device; ([0047], discloses upon detecting failed WAN communications 410, local router 118 may initiate a pairing request 415 with mobile device 160. Pairing request 415 may include, for example, a push notification or another signal to request a user of mobile device 160 (second client device) to pair with local router 118)
receive, by the first virtual delivery agent, responsive to the request, an indication that the hotspot function of the second client device is enabled; and ([0047] discloses In response to pairing request 415, mobile device 160 may present to a user an authorization request, and (assuming the user provides input to authorize the connection) mobile device 160 may establish a paired connection with local router 118 via user OK message 420 (i.e. indication))
resume, by the first virtual delivery agent, in communication with the second virtual delivery agent, access to the virtual computing session hosted by the server via a secondary communication channel through the hotspot function of the second client device. ([0048], discloses upon successful pairing with mobile device 160, local router 118 may use the paired connection with mobile device 160 to perform some or all communications (e.g., critical communications) with devices in provider network 120 that were previously accomplished over managed network 140)
Ruffini does not explicitly teach the local router is a first client device.
 in a similar field of endeavor, Salkintzis discloses in [0007], A user device may detect that a connection to the Internet via a first access point is not available (an access point being a device that, in normal operation, allows wireless devices to connect to the Internet). This connection may be via a residential gateway. In response to the detection that Internet connectivity via the first access point is not available, a user device (e.g. the same or different user device) may activate a second access point (e.g. a wireless or mobile access point) to the Internet for use by other user devices. Other user devices may then connect to the Internet using this second access point. The second access point may be de-activated if Internet connectivity via the first access point is re-established. [0024] further discloses, user devices 2, 4, and 6 each having a capability to act as a wireless or mobile access point, and a router, for devices connected to it (e.g., the other user devices). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ruffini to include the above limitations as suggested by Salkintzis, such that user devices may still connect to the Internet, even if connection to the Internet via the preferred route is not possible as indicated in [0064] of Salkintzis.



Claim 3, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini/Salkintzis in view of US 2017/0078962 A1 to Hassan et al. (hereinafter “Hassan”)

Regarding Claim 3, Ruffini/Salkintzis teaches The method of claim 1, comprising: 
Salkintzis further teaches determining, by the first virtual delivery agent, a wireless signal strength between the first client device and each of the plurality of second client devices; and selecting, by the first virtual delivery agent, the second client device based on a comparison of the wireless signal strength between the first client device and each of the plurality of second client devices. ([0009], discloses If there are multiple user devices that may provide the second access point, it may be determined which user device is to provide the second access point based on capabilities of the user devices. These capabilities may, for example, be dependent upon battery levels of the user devices, available processing power of the user devices, user specified preferences, the level of the wireless signal strength at the user devices, the cost of wireless communication of the user devices (e.g. user devices may be subscribed to different data plans with different charging characteristics), etc.) 
Salkintzis further discloses memory associated with a user device (see [0013]), but Ruffini/Hassan does not explicitly teach retrieving, from memory of the first client device, a plurality of identifiers for a plurality of second client devices previously paired with the first client device; 
However, in a similar field of endeavor, Hassan discloses in [0034]-[0035], a device entering a tether state, in which the device determines devices previously paired 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ruffini/Salkintzis include the above limitations as suggested by Hassan, as using information already stored during pairing allows to quickly set up a data channel as indicated in [0026] of Hassan.
Claim 13 is rejected for having the same limitations as Claim 3, except the claim is in system format.
Claim 20 is rejected for having the same limitations as Claim 3, except the claim is in computer readable medium format.



Claims 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini/Salkintzis in view of US 2012/0159235 A1 to Suganthi et al. (hereinafter “Suganthi”)

Regarding Claim 9, Ruffini/Salkintzis teachesThe method of claim 1, comprising: 
Ruffini further teaches providing, by the first virtual delivery agent via the primary communication channel, a session hosted by the server;   ([0023], discloses content server for providing data (e.g., video content, multimedia content, applications, file downloads, advertising, instructions, images, voice over IP content, application data, and/or other information) to devices in home network 110 (e.g., via local router 118))
detecting, by the first virtual delivery agent subsequent to provision of the session via the primary communication channel, the disconnection from the server via the primary communication channel; ([0046]-[0048] discloses Local router 118 may detect failed WAN communications 410 with diagnostic server 124. For example, local router 118 may attempt, unsuccessfully, to forward device information 405 via managed network 140. As an indication of a connection failure, home router 118 may fail to receive expected communications or a response, within a timeout period, from diagnostic server 124 via an interface to managed network 140)
providing, by the first virtual delivery agent to the second virtual delivery agent responsive to establishing the secondary communication channel, an indication to relaunch session; and ([0046]-[0048] discloses upon detecting failed 
Ruffini teaches relaunching, by the first virtual delivery agent through the secondary communication channel to the server via a short-range wireless interconnection between the first client device and the second client device, the session ([0046]-[0048] discloses Local router 118 may detect failed WAN communications 410 with diagnostic server 124. For example, local router 118 may attempt, unsuccessfully, to forward device information 405 via managed network 140. As an indication of a connection failure, home router 118 may fail to receive expected communications or a response, within a timeout period, from diagnostic server 124 via an interface to managed network 140. Upon detecting failed WAN communications 410, local router 118 may initiate a pairing request 415 with mobile device 160. Upon successful pairing with mobile device 160, local router 118 may use the paired connection with mobile device 160 to perform some or all communications (e.g., critical communications) with devices in provider network 120 that were previously accomplished over managed network 140. [0039], discloses mobile device 160 and local router 118 exchange pairing information 315 to establish wireless communication, such as communications using a wireless personal area network (WPAN) connection or wireless local area network (WLAN) connection. In one aspect, the WLAN connection may be configured as an ad hoc point-to-point connection over Wi-Fi. In another aspect, 

Ruffini/Salkintzis does not explicitly teach a virtual desktop session and relaunching, by the first virtual delivery agent through the secondary communication channel to the server via a short-range wireless interconnection between the first client device and the second client device, the virtual desktop session responsive to the second virtual delivery agent receiving, from the server, a configuration file for the virtual desktop session.
However, the concept of a virtual desktop session is well known in the art. For example, in a similar field of endeavor, Suganthi discloses in [0074], client 102 may execute, operate or otherwise provide an application, which can be any type and/or form of software, program, or executable instructions such as any type and/or form of web browser, web-based client, client-server application, a thin-client computing client, an ActiveX control, or a Java applet, or any other type and/or form of executable instructions capable of executing on client 102. In some embodiments, the application may be a server-based or a remote-based application executed on behalf of the client 102 on a server 106. In one embodiments the server 106 may display output to the client 102 using any thin-client or remote-display protocol, such as the Independent Computing Architecture (ICA) protocol manufactured by Citrix Systems, Inc. of Ft. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ruffini/Salkintzis to include the above limitations as suggested by Suganthi, in order to successfully 

Claim 18 is rejected for having the same limitations as Claim 9, except the claim is in system format.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JENKEY VAN/           Primary Examiner, Art Unit 2477